NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 20, 2018 
                               Decided December 20, 2018 
                                             
                                         Before 
 
                      JOEL M. FLAUM, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1913 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois. 
                                                  
      v.                                         No. 13‐30043‐001 
                                                  
CHAY ANTHONY,                                    Sue E. Myerscough, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

       Chay Anthony pleaded guilty to manufacturing methamphetamine, 21 U.S.C. 
§ 841(a)(1). Only two months after Anthony was released from prison, he possessed and 
used methamphetamine and violated conditions of his sober‐living program. Anthony 
admitted to a probation officer and to the district court at his revocation hearing that he 
violated the terms of his supervised release. Based on Anthony’s Grade B violation and 
criminal history category of VI, the judge calculated the term of imprisonment under 
the Chapter 7 policy statements to be 21 to 27 months, see USSG § 7B1.4. As for 
supervised release, the judge said that Anthony could be sentenced to up to a life’s 
term, see 18 U.S.C. § 3583(e)(3), (h); 21 U.S.C. § 841(b)(1)(C). The judge sentenced him to 
27 months’ imprisonment and 6 years’ supervised release. Anthony filed a notice of 
appeal, but his lawyer moves to withdraw, arguing that the appeal is frivolous. 
No. 18‐1913                                                                           Page 2 
 
See Anders v. California, 386 U.S. 738 (1967). We agree with his attorney, grant the 
motion, and dismiss the appeal. 

       A defendant facing revocation of supervised release does not have a 
constitutional right to counsel unless he has a serious claim that he has not violated his 
conditions of release or a substantial argument against revocation that would be hard to 
develop without counsel. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973); 
United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Because Anthony admitted 
that he violated his conditions of release and does not offer a complex mitigating 
argument, we are not obligated to apply the Anders safeguards in ruling on counsel’s 
motion to withdraw. See United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016).  

        As a matter of practice, however, we apply the Anders standard here. See United 
States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel’s brief explains the nature of 
the case and addresses the potential issues that an appeal of this kind might be expected 
to involve. Because counsel’s analysis appears thorough and Anthony has not 
responded to counsel’s motion, see CIR. R. 51(b), we limit our review to the subjects 
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States 
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

       Counsel first considers whether Anthony could argue that the district court 
abused its discretion in revoking his supervised release. See United States v. Musso, 
643 F.3d 566, 570 (7th Cir. 2011). Anthony admitted to his probation officer and to the 
court that he possessed and used methamphetamine, which violated his terms of 
supervised release. Counsel correctly finds no basis to argue that Anthony’s admissions 
were unknowing or involuntary. The judge engaged in a lengthy colloquy, explaining 
the nature of the allegations and the consequences of admitting their truth, including 
the rights that Anthony was giving up, see FED. R. CRIM. P. 32.1(b), and the judge 
ensured that no one had induced him to admit the violations. Once the judge found that 
Anthony possessed methamphetamine, revocation was mandatory, see 18 U.S.C. 
§ 3583(g)(1). Challenging the revocation, therefore, would be frivolous.   

       Next, counsel appropriately concludes that a procedural challenge to Anthony’s 
sentence would be frivolous. A district court would commit procedural error by 
incorrectly calculating the guidelines range or by treating the guidelines as mandatory. 
See Gall v. United States, 552 U.S. 38, 51 (2007). But here, we could not find that the judge 
erred in classifying Anthony’s methamphetamine possession as a Grade B violation 
because his prior drug conviction “exposed him to a maximum of two years in prison.” 
United States v. Trotter, 270 F.3d 1150, 1156 (7th Cir. 2001); 21 U.S.C. § 844(a); USSG 
No. 18‐1913                                                                             Page 3 
 
§ 7B1.1(a)(2). Nor would we find that the judge erred in determining that Anthony’s 
criminal history category was VI, that the correct policy‐statement range was 21 to 27 
months’ imprisonment, see USSG § 7B1.4, or that Anthony could be sentenced up to a 
life term of supervised release, see 18 U.S.C. § 3583(e)(3), (h), 21 U.S.C. § 841(b)(1)(C). 
We would also find frivolous an argument that the judge thought she could not deviate 
from the guidelines, because she acknowledged at the hearing that the policy‐statement 
range was advisory.  

       Finally, counsel explores a challenge to Anthony’s sentence as substantively 
unreasonable. We would presume that a sentence within the policy‐statement range is 
reasonable, United States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014), and we agree with 
counsel that the record presents no basis to disturb that presumption. First, the judge 
explained that the sentence was justified based on factors in 18 U.S.C. § 3553(a), 
including Anthony’s repeated failures to stay off drugs. This led the judge to conclude 
that incarceration would help deter him from possessing and using drugs in the future. 
Second, the judge clarified why she thought that Anthony would be better served in 
prison rather than at another drug‐treatment facility. She acknowledged that Anthony 
had been a drug addict since his teenage years, that he turned to drugs when grieving, 
and that he came from a hard background. But based on Anthony’s repeated failures to 
change, she was skeptical that he was serious about addressing his addiction. Given the 
judge’s consideration of the relevant factors, including Anthony’s mitigating 
arguments, we agree with counsel that it would be frivolous to challenge the 
substantive reasonableness of the sentence.  

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.